Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.874   Page 1 of 13




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION




 DARRELL WALKER,                                 2:18-CV-11805-TGB


                   Petitioner,              OPINION AND ORDER
                                           DENYING PETITION FOR
                                          WRIT OF HABEAS CORPUS,
       vs.                                DENYING CERTIFICATE OF
                                            APPEALABILITY, AND
                                          DENYING PERMISSION TO
 PATRICK WARREN,                             APPEAL IN FORMA
                                                 PAUPERIS

                   Respondent.


      This is a habeas case filed under 28 U.S.C. § 2254. Michigan
prisoner Darrell Walker was convicted after a jury trial in the Wayne

Circuit Court of armed robbery. MICH. COMP. LAWS § 750.529. Walker was

sentenced as a fourth-time habitual felony offender to 25 to 50 years

imprisonment. The petition raises four claims: (1) insufficient evidence

was presented at trial to sustain Walker’s conviction where he was

merely present at the scene of the crime, (2) the trial court improperly

admitted prior bad acts evidence of a home invasion that occurred later

on the night of the armed robbery, (3) the trial court erred in failing to

instruct the jury regarding inconsistent statements, and (4) trial counsel
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.875   Page 2 of 13




was ineffective for failing to move for a directed verdict. The Court will

deny the petition, deny a certificate of appealability, and deny permission

to appeal in forma pauperis.

                              I. Background

      This Court recites verbatim the relevant facts relied upon by the

Michigan Court of Appeals, which are presumed correct on habeas review

pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009):
            This case stems from the armed robbery of a gas station.
      In that business establishment, the cashier’s work station was
      enclosed by a wall that had bullet proof glass built into it and
      a door, which the cashier could utilize to access the customer
      area of the gas station. Walker entered the gas station around
      3:30 a.m. on May 28, 2014, and asked the cashier for help
      locating the coffee machine. The cashier testified that Walker
      was behaving strangely and that he did not go straight to the
      coffee machine when she pointed to its location; instead,
      Walker circled around some coolers and then made his way to
      the coffee machine. According to the cashier, Walker then just
      stood at the coffee machine, so the cashier opened her access
      door, stepped out into the customer area, and asked Walker if
      he needed assistance. Walker stood there silently, and the
      cashier explained to him how to use the coffee machine. She
      then went back to her work station, closing and locking the
      access door behind her.

            The cashier testified that two women were also in the
      gas station at the time and that one of them came up to the
      counter, as Walker remained at the coffee machine. The
      cashier next heard a man’s voice demanding money. The man,
      later identified as Upshaw, robbed the female customer, who
                                      2
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.876   Page 3 of 13




      proceeded to run and hide behind some shelving. Upshaw
      then turned his attention to the cashier, yelling at her to give
      him the money from the cash register, but she did not comply.
      During the next few moments, Upshaw discharged his
      firearm six times in the direction of the cashier and the
      enclosure and tried to knock and kick open the access door.
      The cashier was shielded by the bullet proof glass, and
      Upshaw was unsuccessful in his attempt to break into the
      cashier’s work station. The cashier noticed that during this
      intense altercation, Walker remained standing at the coffee
      machine. She further observed that when Upshaw pointed his
      gun in Walker’s general direction, Walker did not run. The
      cashier testified that Walker shouted at her to open the access
      door, indicating that the cashier should do so in order to
      simply end the situation and get Upshaw out of the gas
      station. The cashier, however, stood her ground and did not
      comply. Upshaw gave up and ran out of the gas station.
      Walker then ran up to the counter, told the cashier that she
      needed to call the police, and then fled in the same direction
      as the shooter.

            A few hours later, Walker and Upshaw were arrested in
      the process of committing a home invasion at a residence in
      Detroit. The pair were caught as they exited separate
      windows of the house. Walker and Upshaw had attempted to
      steal several items of jewelry. The cashier later identified both
      Walker and Upshaw in separate photographic lineups,
      indicating that Walker had been the man standing at the
      coffee machine and that Upshaw had been the person who
      brandished and discharged the firearm in the gas station. The
      gas station’s surveillance cameras produced footage of the
      armed robbery, which was displayed to the jury. Defendants
      were charged with the armed robbery and related crimes, but
      were not charged in these proceedings with the home invasion
      offense. Evidence of defendants’ participation in the home
      invasion, however, was presented at trial. At the trial,
      Walker’s defense was that he had merely been present at the
                                      3
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.877   Page 4 of 13




      gas station during the armed robbery and thus was not guilty
      as an aider and abettor, while Upshaw’s defense challenged
      the evidence placing him at the gas station during the armed
      robbery.

People v. Walker, 2016 WL 2942215, at *1–2 (Mich. Ct. App. May 19,
2016).

      Following his conviction and sentence Walker filed an appeal of

right. His brief on appeal filed by his appellate counsel raised what now

form his first two habeas claims. Walker also filed a pro se supplemental

brief that raised what now form his second two habeas claims. The

Michigan Court of Appeals affirmed. Id. Walker appealed this decision

and filed an application for leave to appeal in the Michigan Supreme

Court, but it was denied by standard form order. See Dkt. 8-12.


                         II. Standard of Review


      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of

constitutional claims raised by a state prisoner in a habeas action if the

claims were adjudicated on the merits by the state courts. Relief is barred

under this section unless the state court adjudication was “contrary to”
or resulted in an “unreasonable application of” clearly established

Supreme Court law.

      “Section 2254(d) reflects the view that habeas corpus is a guard
against extreme malfunctions in the state criminal justice systems, not a

                                      4
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.878   Page 5 of 13




substitute for ordinary error correction through appeal. . . . As a condition

for obtaining habeas corpus from a federal court, a state prisoner must

show that the state court’s ruling on the claim being presented in federal

court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 562 U.S.86, 103 (2011).

                         III. Analysis
A.    Sufficiency of the Evidence and Failure to Move for
      Directed Verdict
      Walker claims that insufficient evidence was presented at trial to

sustain his conviction because he was merely present at the crime scene.

Relatedly, Walker asserts that his trial attorney was ineffective for
failing to move for a directed verdict after the prosecution rested its case.

      After reciting the controlling constitutional standard, the Michigan

Court of Appeals denied the claim on the merits as follows:
           In the instant case, the evidence was sufficient to show
     that Walker was not merely present in the gas station at the
     time of the armed robbery but that he aided or abetted in the
     robbery. Walker’s odd behavior in the gas station before and
     during the robbery, described above, his lack of a normal
     reaction to the robbery, his attempt to convince the cashier to
     open the access door, and his quick departure upon Upshaw’s
     exit from the gas station, all suggested that Walker played a
     role in the armed robbery and was not merely present at the
     scene. The evidence that removes any lingering doubt on the
     issue is Walker and Upshaw’s joint participation in the home
     invasion a few short hours later. This evidence revealed that
     a relationship existed between the two men, rendering any
                                      5
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.879   Page 6 of 13




      conduct by Walker at the gas station that arguably may have
      outwardly appeared innocent, damning and inculpatory.
      Taking into consideration the evidence of Walker’s conduct at
      the gas station in conjunction with the home invasion
      evidence, there existed sufficient circumstantial evidence that
      Walker encouraged, supported, and assisted in the armed
      robbery, i.e., that he aided and abetted Upshaw in the
      robbery. Reasonable inferences arising from the evidence
      include that Walker was “casing” or surveilling the gas
      station, that he was attempting to distract the cashier, that
      his conduct had been designed to lure the cashier from her
      work station and open the access door, which did briefly occur,
      that he was there to help contain or address any unexpected
      interference with the robbery, and/or that he was there to
      assist in completion of the robbery if Upshaw needed
      assistance. Indeed, Walker’s attempt to convince the cashier
      to open the access door, in and of itself, was evidence of him
      providing aid and assistance to Upshaw, as had Walker been
      successful in essentially tricking the cashier into opening the
      door, Upshaw in all likelihood would have been able to empty
      the cash register. In sum, the evidence, when viewed in a light
      most favorable to the prosecution, with all conflicting
      evidence being resolved in favor of the prosecution, was more
      than sufficient to support Walker’s conviction for armed
      robbery under an aiding and abetting theory.


Walker, 2016 WL 2942215, at *3–4.
      The relevant standard under clearly established Supreme Court

law for sufficiency-of-the-evidence claims is “whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Under

                                      6
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.880   Page 7 of 13




this standard, a reviewing court does not “reweigh the evidence or

redetermine the credibility of the witnesses” because such an assessment

“is generally beyond the scope of review. Matthews v. Abramajtys, 319

F.3d 780, 788 (6th Cir. 2003). Under this standard, circumstantial

evidence alone may suffice to sustain a finding of guilt beyond a

reasonable doubt. United States v. Algee, 599 F.3d 506, 512 (6th Cir.

2010).

      The Michigan Court of Appeals did not unreasonably apply this

standard. The evidence presented at trial tended to indicate that Walker

and his accomplice acted together during the robbery. Walker entered the
premises first, but his behavior seemed unusual to the clerk, and it was

directed at drawing her out of her secure enclosure. Walker encouraged

the clerk to open her door while the other man tried to break in. The other
man exited first, and Walker’s departure seems to have been delayed only

because the clerk operated the remote locks on the doors. In any event,

the fact that the two men were later caught together after committing a

home invasion strongly supported the inference that they also were

acting in concert during the armed robbery. Taken at face value, Walker’s

statement to the clerk to comply with the demands of the other man to
open the door to her work station was clearly an act that constituted

aiding or abetting in the robbery.


                                      7
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.881   Page 8 of 13




      The fact that he later told the clerk to call the police may seem

contrary to what one would expect from an accomplice. But in fact, the

evidence indicated that after the other perpetrator left the premises, the

clerk remotely activated the store’s lock which locked Walker inside. See

Dkt. 8-7, at 113-114. It was at that point that Walker told the clerk to

call the police and tried unsuccessfully to leave. Id. Viewed most

favorably to the prosecution, Walker’s statement was a last-second

attempt to divert blame away from himself when he found himself

momentarily locked in the store. The Jackson standard gives little weight

to a criminal defendant’s innocent explanation of the evidence, which a
jury is free to disbelieve. United States v. Hughes, 505 F.3d 578, 594 (6th

Cir. 2007); United States v. Schreane, 331 F.3d 548, 562 (6th Cir. 2003).

Walker has therefore failed to demonstrate entitlement to relief with
respect to his first habeas claim.

      Walker’s related ineffective assistance of counsel claim fails with it.

Counsel does not perform deficiently by failing to make a meritless

motion. Smith v. Bradshaw, 591 F.3d 517, 523 (6th Cir. 2010). Any

motion for a directed verdict would have been denied because the

evidence produced by the prosecution was sufficient to sustain the
charged offense.




                                      8
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.882   Page 9 of 13




B.    Admission of Prior Bad Act Evidence

      Walker next claims that the trial court erred in admitting evidence

that he committed a home invasion with his accomplice after the robbery

at the gas station. The Michigan Court of Appeals found that the evidence

was properly admitted as a matter of state evidentiary law because it

tended to show the connection between the two men at the time of the

robbery, and that probative value was not substantially outweighed by

the danger of unfair prejudice:
           [I]n light of the importance of the evidence of the home
     invasion in showing a relationship between Walker and
     Upshaw, said evidence was relevant, as it made it more
     probable that Walker had aided and abetted Upshaw relative
     to the armed robbery – a disputed fact that was of
     consequence to the determination of the armed robbery
     charge. MRE 401. Moreover, the probative value of the home
     invasion evidence, which was high, was not substantially
     outweighed by the danger of unfair prejudice. MRE 403.2.
     Accordingly, the evidence concerning the home invasion was
     admissible. MRE 402. We note that Walker does not argue
     that MRE 404(b) barred admission of the evidence and that,
     had he made the argument, it would fail, because the evidence
     was not admitted to show Walker’s character or his propensity
     to engage in criminal activity. People v. Jackson, 498 Mich.
     246, 258-259 (2015). Rather, the home invasion evidence was
     introduced for the proper purpose of showing the existence of
     a connection or relationship between Walker and Upshaw.
     The trial court did not abuse its discretion or otherwise err in
     admitting the evidence of the home invasion. People v. Lukity,
     460 Mich. 484, 488 (1999).

Walker, 2016 WL 2942215, at *4-5.
                                      9
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.883   Page 10 of 13




       This claim is not cognizable on federal habeas review because it

 raises only an issue of state evidentiary law. See Bugh v. Mitchell, 329

 F.3d 496, 512 (6th Cir. 2003); Markham v. Smith, F. App’x 323, 325 (6th

 Cir. 2001). “A state court evidentiary ruling will be reviewed by a federal

 habeas court only if it were so fundamentally unfair as to violate the

 petitioner’s due process rights.” Coleman v. Mitchell, 244 F.3d 533, 542

 (6th Cir. 2001). This is “an extremely high standard.” Baze v. Parker, 371

 F.3d 310, 318 (6th Cir. 2004). “Generally, state-court evidentiary rulings

 cannot rise to the level of due process violations unless they ‘offend[] some

 principle of justice so rooted in the traditions and conscience of our people
 as to be ranked as fundamental.”’ Seymour v. Walker, 224 F.3d 542, 552

 (6th Cir. 2000) (alteration in original) (quoting Montana v. Egelhoff, 518

 U.S. 37, 43 (1996)). It is the habeas petitioner’s burden to demonstrate
 that a state court’s ruling “contradicts Supreme Court precedent and

 violates a fundamental right.” See Bey v. Bagley, 500 F.3d 514, 521 (6th

 Cir. 2007).

       Neither in the state courts nor in his habeas petition has Walker

 indicated how admission of evidence that he committed another similar

 felony on the same date as the armed robbery is prohibited by some
 clearly established Supreme Court precedent. Indeed, as reasonably

 concluded by the Michigan Court of Appeals, evidence that the two men

 were caught later that night strongly supported the inference that he
                                      10
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.884   Page 11 of 13




 aided and abetted the first crime, and that the probative value of the

 evidence was not substantially outweighed by the danger of unfair

 prejudice. The claim is without merit.

 C.    Failure to Instruct Jury on Inconsistent Statements

       Finally, Walker claims that the trial court erred in failing to

 instruct the jury on how to consider inconsistent statements made by

 prosecution witnesses. The Michigan Court of Appeals noted that Walker

 failed to identify the inconsistent statements at issue, and that the claim

 was therefore without merit:
            Walker finally contends, in his standard 4 brief, that the
      trial court deprived him of a fair trial by failing to properly
      instruct the jury on prior inconsistent statements used to
      impeach witnesses. The trial court rejected Walker’s request
      to instruct the jury pursuant to M Crim JI 4.5, which
      addresses prior inconsistent statements made by witnesses
      and directs jurors to only consider such statements with
      respect to deciding whether a witness testified truthfully in
      court and not as substantive evidence. On appeal, defendant
      fails to actually identify any prior inconsistent statements
      made by the cashier or any other witness used for
      impeachment, nor can we locate any. The trial court is not
      required to give a requested instruction when it is
      unsupported by the evidence or record. People v. Mills, 450
      Mich. 61, 81 (1995). Accordingly, the trial court did not abuse
      its discretion in determining that the omitted instruction
      concerning prior inconsistent statements was inapplicable to
      the facts of the case. People v. Gillis, 474 Mich. 105, 113
      (2006).

 Walker, 2016 WL 2942215, at *5.

                                      11
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.885   Page 12 of 13




       The clerk of the store did not testify during the preliminary

 examination that Walker told her to call the police after the attempted

 robbery. At trial she indicated that Walker told her to call the police, and

 defense counsel pointed out the discrepancy. Dkt. 8-7, at 107-08, 113-14.

 It was a rather unremarkable event, especially given the admission of

 the videotape of the robbery, and the version testified to at trial was more

 helpful to the defense because it tended to support Walker’s mere-

 presence defense. Any error in failing to specifically instruct the jury on

 inconsistent statements therefore did not have a substantial impact or

 influence on the outcome of the trial. Brecht v. Abrahamson, 507 U.S.
 619, 631 (1993). Walker has therefore failed to demonstrate entitlement

 to relief with respect to this claim.

       As none of Walker’s claims justify relief, the petition will be denied.
                        IV. Certificate of Appealability

       In order to appeal the Court’s decision, a habeas petitioner must

 obtain a certificate of appealability. 28 U.S.C. § 2253(c)(2). The applicant

 is required to show that reasonable jurists could debate whether the

 petition should have been resolved in a different manner, or that the

 issues presented were adequate to deserve encouragement to proceed
 further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). A federal district

 court may grant or deny a certificate of appealability when the court

 issues a ruling on the habeas petition. Castro v. United States, 310 F.3d
                                         12
Case 2:18-cv-11805-TGB-DRG ECF No. 12 filed 05/11/20   PageID.886   Page 13 of 13




 900, 901 (6th Cir. 2002). Here, jurists of reason would not debate the

 Court’s conclusion that Walker has failed to demonstrate entitlement to

 habeas relief with respect to his claims because they are devoid of merit.

 Therefore, a certificate of appealability will be denied. Finally, Walker is

 denied permission to proceed in forma pauperis because an appeal could

 not be taken in good faith. 28 U.S.C. § 1915(a)(3).

                               V. Conclusion

       Accordingly, the Court 1) DENIES WITH PREJUDICE the

 petition for a writ of habeas corpus, 2) DENIES a certificate of

 appealability, and 3) DENIES permission to appeal in forma pauperis.


 IT IS SO ORDERED.


                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge

 Dated: May 11, 2020.




                                      13
